Citation Nr: 0000547	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-13 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1970 
to December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the veteran's claim for 
service connection for residuals of a left ankle sprain.  The 
veteran's notice of disagreement was received in May 1998, a 
statement of the case was issued in June 1998, and the 
veteran's substantive appeal was received in July 1998.  The 
veteran testified at a personal hearing at the RO in August 
1998, and at a videoconference hearing before the undersigned 
Board member in March 1999.  The record was held open for 60 
days following the videoconference hearing at the veteran's 
request.  During that period additional pertinent evidence 
was received by the RO, along with a signed waiver of RO 
consideration of such evidence.


FINDINGS OF FACT

1.  By rating decision in January 1980, entitlement to 
service connection for residuals of a left ankle sprain was 
denied; a notice of disagreement was not received to initiate 
an appeal from this determination. 

2.  By decision in July 1987, it was determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a left ankle sprain; a notice of disagreement 
was not received to initiate an appeal from this 
determination.

3.  Certain items of evidence received since the July 1987 
decision are, in connection with the evidence previously 
assembled, so significant that they must be considered in 
order to fairly decide the merits of the claim.

4.  The claims file includes a medical diagnosis of current 
left ankle disability, competent evidence of inservice 
incurrence, and medical evidence of a nexus to service.


CONCLUSIONS OF LAW

1.  The July 1987 decision is the most recent final denial of 
the veteran's underlying claim of entitlement to service 
connection for residuals of a left ankle sprain.  38 U.S.C.A. 
§ 7105(c) (West 1991). 

2.  Certain items of evidence received since the July 1987 
decision are new and material, and the veteran's claim of 
entitlement to service connection for residuals of a left 
ankle sprain has been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran's claim of entitlement to service connection 
for residuals of a left ankle sprain is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file reveals that a claim by the 
veteran for entitlement to service connection for residuals 
of a left ankle sprain was denied by rating decision in 
January 1980.  He did not initiate an appeal with a timely 
notice of disagreement, and the January 1980 rating decision 
became final.  38 U.S.C.A. § 7105(c).  However, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  38 U.S.C.A. § 5108.  The 
veteran subsequently sought to reopen his claim and was again 
denied in July 1987.  The veteran did not file a notice of 
disagreement from the July 1987 decision, and it too became 
final.  38 U.S.C.A. § 7105(c).  

Although the April 1998 rating decision from which the 
present appeal arises did not clearly discuss the new and 
material evidence analysis, the RO effectively determined 
that new and material evidence had been received.  However, 
the RO then found the claim to be not well-grounded.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been met.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge, 155 F.3d at 1363.  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has also held that in order to reopen a claim, 
there must be new and material evidence presented or secured 
"since the time the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  Accordingly, the Board must consider whether new 
and material evidence has been received since the July 1987 
rating decision.

The veteran contends that he twisted his left ankle playing 
basketball while stationed in Vietnam in June 1971.  He 
states that the ankle bothered him from then on, and that he 
sought treatment for it at a VA medical facility in the early 
1970's.

The evidence of record at the time of the RO's July 1987 
rating decision was the following:  service medical records 
and report of November 1979 VA compensation and pension 
examination.  Service medical records reveal that the veteran 
was seen for an injury to the left ankle in June 1971.  X-
rays were taken and were negative for any fracture.  The 
patient gave a history of sprain for the past two years.  At 
the veteran's medical examination at separation in November 
1971, the veteran's sprain to the left ankle, without 
fracture, was noted.  There is no further mention of a left 
ankle injury or condition in service medical records.

In November 1979, a VA compensation and pension examination 
was performed.  The veteran gave a history of left ankle 
sprain in 1971, and stated that the ankle had been treated 
with an elastic bandage wrap.  He further stated that he had 
had pain off and on since the sprain with prolonged standing 
or fast walking, and occasional swelling.  He wore no special 
type of arch supports or shoes.  Examination revealed no 
evidence of inflammation, with the size of the left being 
comparable to the right ankle.  There was no evidence of 
eversion or inversion of the feet.  The veteran could raise 
himself on his toes and go back on his heels without 
difficulty.  An x-ray was taken which showed no evidence of 
significant bone or joint pathology.  The diagnosis was 
residuals of left ankle sprain.  

Subsequent to the July 1987 decision, the following relevant 
evidence has been associated with the claims file:  McAlester 
Regional Hospital records dated in February 1986 and July 
1986; undated statement of Dr. Bruce Hinkley, M.D., received 
in February 1998; report of VA examination, dated in March 
1998; VA medical center (VAMC) outpatient treatment records, 
dated from February to October 1998; transcript of RO 
hearing, dated in August 1998; statement of Dr. Paul A. 
Kammerlocher, M.D., dated in August 1998; discharge 
instructions from VAMC, dated in October 1998; transcript of 
videoconference hearing, dated in March 1999; and statement 
and treatment record of Dr. Patrick R. Gannon, M.D., dated in 
April 1999.

McAlester Regional Hospital records dated in February 1986, 
show that the veteran reported to the emergency room and was 
admitted for an open reduction and internal fixation of the 
left ankle after fracturing his ankle when he slipped in 
water.  His treating physician was Dr. Hinkley.  In an 
undated statement, which the veteran states was written in 
1986 or 1987, Dr. Hinkley opined that the veteran has severe 
degenerative changes in his ankle relating to an injury 
sustained in 1971 in Vietnam.

An August 1998 statement of Dr. Paul A. Kammerlocher, M.C. 
was submitted by the veteran in June 1999.  It states as 
follows, "A fracture of the ankle after a preexisting 
condition would likely result in aggravation of the 
preexisting ankle problem."  There is no indication as to 
whether Dr. Kammerlocher was treating the veteran.

The veteran testified at two hearings.  At his personal 
hearing at the RO in August 1998, he stated that he first 
began receiving treatment for his left ankle from the VAMC in 
Muskogee, Oklahoma in the early 1970's.  He stated that he 
had requested these records and had been told that his 
records from that time period were sent for storage to a 
warehouse in Texas.  He further described that after the 
1970's he treated his left ankle by wrapping it in bandages, 
but did not seek professional treatment, until the time he 
fractured his ankle and went to the emergency room.  At that 
time he was treated by Dr. Hinkley.  According to the 
veteran, following the surgery his ankle improved, but it was 
returning to its condition prior to the fracture.  At the 
time of the hearing, the veteran was wearing a brace, which 
he had received from the VAMC.  He was receiving treatment at 
both the Muskogee and Oklahoma City VAMC facilities.

At his second hearing in March 1999, it was noted by the 
veteran's representative that the veteran's VAMC records from 
the 1970's had been retired to the records center in Texas, 
but that the RO had been unsuccessful in trying to obtain 
such records.  The veteran reiterated that he had received 
treatment at the VAMC Muskogee from 1972 to 1980.

Finally, the claims file contains a letter from Dr. Patrick 
R. Gannon, M.D. of the Department of Orthopedics at the 
McAlester Clinic.  The letter states Dr. Gannon's opinion 
that it is likely as not that the veteran's current left 
ankle condition is due to his injury during service.

The Board finds the statements of Dr. Hinkley and Dr. Gannon 
are material to the veteran's claim for service connection, 
in that they bear on the issue of whether his current left 
ankle disorder was incurred during service.  Thus, the claim 
is reopened, and the Board proceeds to analyze whether or not 
the claim is well grounded.  See Winters, 12 Vet. App. at 
206.

In order for a claim for service connection to be well-
grounded, there must be competent evidence:  i) of current 
disability (a medical diagnosis); ii) of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and; iii) of a nexus between the inservice injury 
or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Board concludes that the veteran's claim is well-grounded 
as there is a medical diagnosis of current left ankle 
disability, competent evidence of inservice incurrence and 
medical evidence provided by both Dr. Hinkley and Dr. Gannon 
suggesting a link between the veteran's left ankle disorder 
and the ankle injury in service.  However, the Board's 
analysis does not end with the determination that the claim 
is well grounded.  38 U.S.C.A. § 5107(a). 


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a left ankle sprain.  The veteran's claim of 
entitlement to service connection for residuals of a left 
ankle sprain is well-grounded.  To this extent, the appeal is 
granted, subject to the directions set forth in the following 
remand portion of this decision. 


REMAND

With a well-grounded claims arises the duty to assist the 
veteran with the development of evidence in connection with 
his claim.  38 U.S.C.A. § 5107(a).  

As noted above, the veteran has indicated that he was treated 
in the 1970's at the VAMC Muskogee, and that he was informed 
these records were retired to a records center in Texas.  It 
is unclear from the claims file whether the RO has attempted 
to obtain such records from that location.

In addition, the record reveals that the veteran has received 
recent treatment from Dr. Patrick Gannon, and that Dr. Gannon 
has concluded that it is as likely as not that the veteran's 
current left ankle disability arises from an in-service 
injury.  Dr. Gannon has not explained the grounds on which he 
reached this conclusion.  The Board finds that further 
elucidation of his opinion would be helpful in adjudicating 
the claim.

In light of the foregoing, the case is hereby REMANDED for 
the following actions:  

1.  The RO should attempt to obtain all 
VAMC treatment records which are 
reportedly archived at a federal records 
center, specifically to include all 
records dated in the 1970's.  The RO 
should document its efforts to obtain 
such records and should associate such 
documentation, as well as any records 
obtained, with the claims file.

2.  After obtaining any necessary consent 
to the release of medical records, the RO 
should contact Dr. Gannon and request 
copies of all pertinent clinical records.  
Dr. Gannon should also be requested to 
explain the basis on which he concluded 
that likely as not, the veteran's current 
left ankle disorder is due to his injury 
in service.  

3.  Following completion of the above, 
the veteran should be scheduled for a 
special VA orthopedic examination for the 
purpose of ascertaining the etiology of 
his current left ankle disability.  It is 
imperative that the examiner review the 
claims file in connection with the 
examination.  Any necessary tests and 
studies should be accomplished.  After 
reviewing the claims file (including the 
opinions of Dr. Hinkley and Dr. Gannon, 
and medical records (including a February 
1986 x-ray report) of the 1986 open 
reduction, internal fixation of the left 
ankle), the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the current left ankle 
disability is due to injury during 
service as opposed to the 1986 fracture.  
A detailed rationale with reference to 
reasons for agreeing or disagreeing with 
the opinions of Dr. Hinkley and Dr. 
Gannon is also requested.

4.  Following completion of the above 
development, the RO should review the 
expanded record on a de novo basis and 
determine whether entitlement to service 
connection for residuals of a left ankle 
sprain is warranted.  If the decision 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board. 

The purpose of this remand is to comply with the statutory 
duty to assist the veteran, and the Board intimates no 
opinion as to the merits of the claim at this time.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the 



regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



